Case 1:17-md-02800-TWT Document 1197 Filed 01/13/21 Page 1 of 4
   USCA11 Case: 20-10249 Date Filed: 01/13/2021 Page: 1 of 3
Case 1:17-md-02800-TWT Document 1197 Filed 01/13/21 Page 2 of 4
   USCA11 Case: 20-10249 Date Filed: 01/13/2021 Page: 2 of 3
Case 1:17-md-02800-TWT Document 1197 Filed 01/13/21 Page 3 of 4
   USCA11 Case: 20-10249 Date Filed: 01/13/2021 Page: 3 of 3
           Case 1:17-md-02800-TWT Document 1197 Filed 01/13/21 Page 4 of 4
              USCA11 Case: 20-10249 Date Filed: 01/13/2021 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                        January 13, 2021

Clerk - Northern District of Georgia
Richard B. Russell Bldg & US Courthouse
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW
STE 2211
ATLANTA, GA 30303-3309

Appeal Number: 20-10249-RR
Case Style: Shiyang Huang v. Brian Spector, et al
District Court Docket No: 1:17-md-02800-TWT

The enclosed copy of this Court's Order of Dismissal is issued as the mandate of this court. See
11th Cir. R. 41-4. Counsel and pro se parties are advised that pursuant to 11th Cir. R. 27-2, "a
motion to reconsider, vacate, or modify an order must be filed within 21 days of the entry of
such order. No additional time shall be allowed for mailing."

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Regina A. Veals-Gillis, RR
Phone #: (404) 335-6163

Enclosure(s)

                                                              DIS-4 Multi-purpose dismissal letter
